Citation Nr: 0635870	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  95-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extraschedular evaluation for residuals of 
a gunshot wound to the left abdomen, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In August 1998, the Board denied an increased 
evaluation, and the veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 1999 decision, the Court vacated and remanded the 
case to the Board for readjudication consistent with its 
decision.  

Following the completion of development ordered in a February 
2000 remand, the Board in an October 2003 decision again 
denied entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left abdomen, including 
on the basis of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  The veteran appealed the October 
2003 decision to the Court.

In a September 2005 memorandum decision, the Court affirmed 
the October 2003 denial of a schedular rating in excess of 10 
percent for residuals of a gunshot wound to the left abdomen, 
but vacated the October 2003 denial of entitlement to an 
extraschedular rating for that disorder.  Thereafter, the 
Board in April 2006 remanded the case for further 
development.


FINDING OF FACT

Residuals of the veteran's left abdominal gunshot wound are 
not manifested by an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
gunshot wound to the left abdomen on an extraschedular basis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
3.326(a), 4.47, 4.49, 4.50, 4.53, 4.54, 4.55, 4.56, 
Diagnostic Code 5319 (1996) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the Board's April 
2006 remand, amongst other documents, fulfills the provisions 
of 38 U.S.C.A. § 5103(a), save for a failure to provide 
notice addressing the type of evidence necessary to establish 
an effective date for an extraschedular evaluation.  The 
claim was readjudicated in a July 2006 supplemental statement 
of the case.  Any failure to provide advance notice of how an 
effective date for an increased evaluation on extraschedular 
basis would be assigned is harmless because the benefit 
sought on appeal is denied, hence, rendering moot any 
pertinent questions.
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  The 
Board notes further that the appellant is represented by 
competent legal counsel who is well versed in veteran's law.  
Thus any error in the timing of the notice was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Cf.  Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005); Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App Sep. 22, 2006) (Representation is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error. VA communications to the 
claimant and his counsel, the claimant's actions and 
communications to VA, and the counsel's actions and 
communications to VA will signal whether, under the 
circumstances of each case, it has been demonstrated that the 
appellant had a meaningful opportunity to participate 
effectively in the processing of his claim.)  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Indeed, the veteran's representative wrote in June 
2006, that the claim had been adequately substantiated by the 
evidence of record.  Whether the evidence justifies a 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for an extraschedular rating 
is a matter addressed below, however, VA has fulfilled its 
duty to assist the appellant in the prosecution of his claim. 

Background

In May 1945, the appellant sustained a non-penetrating 
abdominal gunshot wound.  According to the record, a bullet 
hit the appellant's arm holster and shell fragments deflected 
striking his left upper abdomen.  Physical examination 
revealed a clean superficial wound that was healing well.  
The appellant's general condition was good.  X-rays showed an 
intact abdominal diaphragm, and there was no evidence of free 
gas.  X-rays did show several small shell fragments at the 
left anterior side, at the level of the fourth lumbar 
vertebra.  Another fragment was centrally located.

Treatment notes for the next several weeks show that the 
wound healed quite satisfactorily.  The veteran's general 
condition was good.

A February 1946 service separation examination report noted 
the veteran's gunshot wound by history.  Clinical evaluation 
revealed that his abdomen was normal.

In a March 1946 rating decision service connection for a 
superficial wound of the left upper abdomen was granted, and 
a noncompensable rating was assigned.

In September 1947, the appellant was afforded a pertinent VA 
examination.  He reported occasionally sharp abdominal pain.  
The physician noted that the appellant sustained a 
nonpenetrating wound in the abdomen in May 1945, and that he 
complained of pain when he bent in certain positions.  
Physical examination revealed a one half inch-by-one inch 
cicatrix (scar) in the left upper quadrant.  The scar was 
firm, well healed, and not tender.  There was no muscle loss 
or herniation.  The scar was freely moveable.  The diagnosis 
was cicatrix gunshot wound.

According to an October 1982 VA examination report, there was 
a well-healed, small transverse scar in the left upper 
abdominal quadrant.  The scar was not fixed to the underlying 
tissue, and there was no evidence of incisional herniation.  
There were no masses, tenderness, rigidity, or distention.  
Percussion revealed slight tympany.  The examining physician 
did not feel that gastrointestinal x-rays were necessary.  
The diagnosis was post operative residuals of a left upper 
abdominal quadrant gunshot wound.

In August 1994, a private radiologist administered an 
intravenous pyelogram.  The radiologist's report unveiled a 
radiopaque foreign body in the left lateral abdominal wall.  
The appellant indicated that he was shot in World War II, and 
still had shell fragments lodged in his abdomen.  The 
impression was radiopaque shrapnel within the left lateral 
abdominal wall.

In January 1995, the veteran claimed entitlement to an 
increased evaluation for his wound.  

In February 1995, the appellant underwent VA examinations for 
scars and muscles. According to the examination report 
regarding scars, the appellant expounded that after service 
discharge he worked for a telephone company.  His job 
entailed climbing, and that climbing with a work belt 
irritated the left side of the abdomen, causing side pain.  
Later, he transferred to an indoor position and the problem 
resolved.  At the time of examination, the appellant reported 
that his side hurt when he was physically active or when he 
played 18 holes of golf.  He had not, however, sought medical 
attention for it.

Objectively, the examiner found a skin deep, flesh colored, 
nontender, three-centimeter scar at the left upper quadrant 
of the abdomen.  There was no incisional hernia or 
subcutaneous mass.  The abdomen was soft without 
organomegaly.  The appellant sat up well from the examining 
table.  There were no keloids, adhesions, inflammation, 
swelling, depression, tenderness, cosmetic effect, or 
ulceration.  There was no limitation of abdominal function.  
X-rays revealed multiple metallic fragments at the left upper 
abdominal wall.  The diagnosis was gunshot wound scar, left 
upper quadrant of the abdomen, status postoperative with 
foreign body retention.

Examination of the abdominal muscles revealed no evidence of 
tissue loss.  It was opined that the residual fragments 
probably penetrated the abdomen muscle at the left upper 
quadrant.  There was no tendon, bone, joint, or nerve damage 
noted.  The abdominal muscle was good, and the appellant 
reportedly sat up readily from the table without hand 
support.  There was no evidence of pain or muscle hernia.  

In a March 1995 decision, the RO increased the appellant's 
disability rating to 10 percent.  In an April 1995 statement, 
the appellant argued that he should receive at least a 50 
percent rating as a result of the pain he has endured since 
his injury in World War II.

In June 1997, the appellant testified before the undersigned.   
He stated that he began working for Wisconsin Bell as a 
lineman.  He worked as a lineman for seven years, and then he 
became a repairman.  As a repairman he was required to do a 
great deal of climbing, but the daily climbing requirements 
began causing problems with his wound residuals.  He also 
reported that excess work, climbing ladders and walking 
brought about the pain.  The pain was described as a sharp 
stabbing pain, brought about by exertion in general, 
especially climbing.  He reported having continual left-sided 
aches, which had become progressively worse.  He testified 
that because of his pain he had to take a lesser job in 1959, 
working inside on the test board.  The pay at the inside job 
was slightly less than the outside job; however, his total 
pay was less than the outside job because there was no 
overtime with the inside job.  The appellant also indicated 
that he was restricted in some of the things that he could 
do, such as climbing ladders or stairs, and that had to give 
up playing softball and golf.  He was taking Tylenol for 
pain.  He testified that he had pain with exertion, such as 
if he were to go out and play 18 or 36 holes of golf.    

In July 1997, the appellant was afforded a VA examination.  
He indicated that the residual pain fluctuated from zero to 
four, on a scale of zero to ten.  When he took pain relief 
medication, the pain level was reduced from a four to a three 
out of ten.  Strenuous activity that required abdominal wall 
retraction, like golfing or gardening, caused abdominal wall 
pain.  Physical examination revealed that the appellant 
walked normally.  There was no "abdominal walking."  When 
standing, the left side of the abdominal wall protruded 
slightly.  Three postoperative scars were observed.  One was 
a vertical four-centimeter incision below the umbilicus.  
Another one was a three-centimeter, round scar at the left 
upper abdominal wall, and the third was a four-centimeter 
transverse incision in the left lower abdominal wall.  There 
was tenderness at the left lower third scar area.  The 
examiner did not appreciate a metallic body by palpation.  
There were no adhesions or hernia findings.  Abdominal wall 
muscle strength was diminished at the lower abdominal wall, 
especially on the left side.  The Beever's test showed that 
the umbilicus moved upwards.  Hip range of motion was full 
bilaterally.  When the left hip flexed fully, however, the 
appellant developed pain without grimacing.

The examiner summarized that the appellant was a World War II 
veteran who had a gunshot wound in the left abdominal wall.  
Since then, he had had pain, especially after strenuous work, 
golfing, or when he bent over.  Metal fragments were still in 
the abdominal wall.  Due to the pain, the veteran had 
limitation of functions in his activities of daily living.

In an August 1997 rating decision, a separate 10 percent 
evaluation was granted for a tender left lower abdominal wall 
scar.

The veteran was seen for a VA examination of his service 
connected post traumatic stress disorder in April 1998.  
During that examination he reported working as a telephone 
lineman until he retired in 1984.

As noted, an August 1998 Board decision denied entitlement to 
an increased rating.  The Court vacated and remanded the 
Board decision pursuant to a May 1999 Joint Motion.  The case 
was remanded in February 2000 in order for additional medical 
and employment records to be obtained, and for the appellant 
to be afforded another VA examination. However, due to stroke 
residuals the appellant was not able to report for a VA 
examination.  Further, the only employment records which 
could be obtained were from two former co-workers of the 
appellant.  No records from the appellant's employer could be 
secured.

Statements from friends, relatives, and former military 
members, dated in July and August 2001, were submitted.  
These address the pain caused by the abdominal wound and the 
emotional pain sustained as a result of stressors.  

In a July 2002 letter from Theodore J. Dvorak to the 
appellant's attorney, Mr. Dvorak writes that he was 
attempting to obtain statements from the appellant's former 
co-workers to the effect that the appellant had to take a 
lower paying job as a result of his pain caused by his 
service connected disability.  Mr. Dvorak also stated that he 
supported the claim because he had spoken to the appellant 
about his demotion "many years ago before it was known 
fragments of bullet yet remained in [the appellant's] side, 
which created his pain."  

In a July 2002 letter, [redacted] stated that he had known 
the appellant for the past 35 years, that they were close 
friends, and that they had worked together at Wisconsin Bell.  
Mr. [redacted] stated that the appellant had discussed having to 
take an office job because it was less physical and much less 
painful, since he did not have to climb poles, raise ladders, 
or lift any heavy objects.  He also reported that the 
appellant also experienced pain when deer hunting, or when 
fishing in a boat for long periods of time.  

In a September 2002 letter, [redacted] stated that the 
appellant worked with him in different positions from 1956 to 
1982.  On several occasions while they were working together, 
the appellant left work because of illness and pain.  The 
appellant transferred to an inside position because of this 
problem.  Mr. [redacted] transferred to an inside position in 
1963, and worked with the appellant for approximately 15 
years.  During this time, the appellant spoke of his World 
War II injuries and had to leave work at times because of 
illness related to these injuries. 

Analysis

The veteran's entitlement to an increased schedular rating 
was the subject of an October 2003 decision which was 
affirmed by the Court in September 2005.  Therefore, the only 
question remaining is the appellant's entitlement to an 
increased evaluation on an extraschedular basis.

The law provides that ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  To accord justice in an exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321.

There appears to be no dispute that at some point during his 
working career the appellant left a job for a different job 
due to pain associated with his service connected abdominal 
wound.  The veteran argues that this job change led to a 
reduction in net income.  Significantly, however, these 
assertions pertain to a period in time over which the Board 
cannot exercise appellate jurisdiction.  

In this regard, the veteran filed his claim for an increased 
rating in January 1995.  Thus, under 38 C.F.R. § 3.400 
(2006), at best any award of benefits would date to a period 
no earlier than January 1994.  Given the fact that the 
appellant retired from all employment in 1984, between 
January 1994 and the present he is not shown to have suffered 
a marked interference with his employment.  Further, there is 
no evidence that at any time during the appellate term that 
the wound residuals caused an exceptional or unusual 
disability which caused a marked interference in his ability 
to work or seek work.  Moreover, there is no evidence that 
during the appellate period as defined above that the 
appellant's wound residuals caused a marked impairment with 
employment due to a need for frequent hospitalizations.  As 
such, during the appellate period at issue, i.e., the period 
from January 1994 to the present, there is no basis to 
justify referral of this claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of entitlement to an extraschedular 
evaluation.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Finally, the Board considered whether the allegations 
presented actually represent an adjudicable claim.  In this 
respect, the rules governing the assignment of effective 
dates require the submission of a claim to VA.  38 C.F.R. 
§ 3.400.  Here, however, between a 1982 rating decision and 
the January 1995 claim discussed above no claim was 
presented.  Accordingly, there is no outstanding 
unadjudicated claim.  Further, the appellant has not 
presented a claim that a prior final rating decision was 
clearly and unmistakably erroneous.  Cf. generally, 38 C.F.R. 
§ 20.1400 (2006).  As such, the Board finds that there is no 
claim that warrants referral to the RO for further action. 


ORDER

An increased rating on an extraschedular basis for residuals 
of a gunshot wound to the left abdomen is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


